DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 04/06/20.  The request for foreign priority to a corresponding German application filed 10/07/17 has been received and is proper.  Claims 1-18 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 are rejected because claim 1 recites “a spring accumulator parking brake” twice.  See claim 1, lines 1-2, 7.  This double inclusion is improper and confusing. 
Claim 4 is rejected because it recites “a venting connection,” but this term was already defined in claim 2, from which this claim depends.  See claim 4, line 5.  This double inclusion is improper and confusing. 
Claims 5-7 and 9-14 are rejected because claim 5 recites “…via electro-pneumatic switching apparatus.”  See claim 5, lines 3-4.  It is unclear if this is referring to the electro-pneumatic switching valves previously recited or not, especially since this is missing either an “an” or a “the” before reciting the component. 
Claims 9-14 are further rejected because claim 9 recites “the relay valve pre-control section” but this term lacks sufficient antecedent basis.  Claim 9, lines 2-3. 
Claim 16 is rejected because it recites “the trailer supply connection” and “the trailer pre-control section,” both of which lack sufficient antecedent basis.  See claim 16, lines 3, 5, 6, 8, 8-9. 
Claim 17 is rejected because it recites “the trailer pre-control section” which 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Griesser
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griesser et al. (DE 10 2015 112 490) (cited by Applicant).  Griesser is directed to an electro-pneumatic brake control for a brake system of a towing vehicle-trailer combination for controlling a parking brake.  See Abstract.  Note: this is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Griesser discloses a parking brake valve device (1) [Fig. 1] for controlling a spring accumulator parking brake (40) in an electro-pneumatic brake system, the parking brake valve device comprising: a compressed air inlet (18) configured to connect to a compressed air supply (28); an electro-pneumatic handbrake (EPH) valve configuration (52) and a parking brake control outlet (24) configured to connect the spring accumulator parking brake; a trailer control valve (TCV) device (56) configured to control a trailer control outlet (32) and a trailer supply outlet (36) for a trailer brake system; and a multiplex switching device (54, 84) connected to the compressed air inlet and having electro-pneumatic switching valves configured to be controlled via electrical control signals (via 50) for selective compressed air supply and venting of the EPH valve configuration and/or the TCV device.  See Fig. 1. 
Claim 2: Griesser discloses that the multiplex switching device has an adjustment section (between 1IV and 1OV) configured to be connected to the compressed air inlet and to a venting connection via at least one of the electro-pneumatic switching valves by virtue of a control procedure involving at least one of the electrical control signals.  See Fig. 1. 
Claim 3: Griesser discloses that the adjustment section is configured to be connected via an electro-pneumatic 3/2 directional control valve either to the compressed air inlet or to the venting connection.  See para. 0040 (a 3/2-way valve may be used). 
Claim 4: Griesser discloses that the adjustment section is configured to be connected to the compressed air inlet or disconnected therefrom via an inlet valve, and wherein the adjustment section is further configured to be connected to a venting connection or disconnected therefrom via an outlet valve.  See Fig. 1. 
Claim 5: Griesser discloses that the adjustment section is configured to be connected to the EPH valve configuration and/or the TCV device via electro-pneumatic switching apparatus.  See Fig. 1 (via 1IV); see also 112 rejection above. 
Claim 6: Griesser discloses an electrically controlled 3/2 switching valve is provided as the switching apparatus, which connects the adjustment section either to the EPH valve configuration or to the TCV device.  See para. 0040 (a 3/2-way valve may be used). 
Claim 7: Griesser discloses that the switching apparatus includes two shutoff valves (1IV and 1OV) by way of which the EPH valve configuration and/or the TCV device are/is configured to be connected to the adjustment section.  See Fig. 1. 
Claim 8: Griesser discloses that the EPH valve configuration has a relay valve (52) and a relay valve pre-control section configured to control the relay valve, wherein it is possible to control the relay valve pre-control section by the multiplex switching device, and wherein the parking brake control outlet is configured to be connected to the compressed air inlet by the parking brake relay valve.  See Fig. 1. 
Claim 9: Griesser discloses that a bypass circuit is connected to the relay valve pre-control section so as to automatically maintain a pressure state of the relay valve pre-control section.  See Fig. 1; see also 112 rejection above. 
Claim 10: Griesser discloses that when the adjustment switching pressure is sufficient such that the bypass circuit automatically connects the relay valve pre-control section and the pneumatic control inlet of the relay valve connected thereto to the compressed air inlet and/or to the relay valve inlet and holds the relay valve pre-control section and pneumatic control inlet in the connected position until the relay valve pre-control section is actively vented.  See Fig. 1 (based on spring stiffness within relay valve 52). 
Claim 11: Griesser discloses that when the adjustment switching pressure is sufficient such that the bypass circuit automatically connects the relay valve pre-control section and the pneumatic control inlet of the relay valve connected thereto to the compressed air inlet and/or to the relay valve inlet.  See Fig. 1 (based on spring stiffness within relay valve 52). 
Claim 12: Griesser discloses that in the vented state, the relay valve pre-control section is automatically held in the vented state by way of the bypass circuit, in that the bypass circuit connects the relay valve pre-control section to a venting connection.  See Fig. 1. 
Claim 13: Griesser discloses that the relay valve pre-control section is connected by the bypass circuit to the compressed air inlet or to the venting connection respectively via a restrictor and a pneumatically controlled shutoff valve, so as to compensate for smaller air flows, in particular leakage flows, and wherein at least one of the shutoff valves is open so as to connect the relay valve pre-control section to the compressed air inlet and/or to the venting connection.  See Fig. 1 (bottom end of 52 acts as a “restrictor”). 
Claim 14: Griesser discloses that respectively only one of the shutoff valves is open so as to connect the relay valve pre-control section to either the compressed air inlet or to the venting connection, and the other shutoff valve is closed.  See Fig. 1. 
Claim 15: Griesser discloses that the TCV device has a trailer relay valve (56) that is switched between the compressed air inlet and the trailer control outlet and may be controlled by way of a relay valve pre-control section that is connected to the multiplex switching device.  See Fig. 1. 
Claim 16: Griesser discloses that the TCV device has a cut-off valve (2OV) that is switched between the compressed air inlet and the trailer supply connection and the trailer relay valve, wherein the cut-off valve is open in its initial position and in dependence upon a pressure difference between the trailer pre-control section and the trailer supply connection may be switched between an open and a closed position so as to restrict the compressed air supply from the compressed air inlet to the trailer supply connection when the pressure in the trailer supply connection is less than the trailer pre-control section.  See Fig. 1. 
Claim 17: Griesser discloses that the TCV device has a redundancy valve (2IV) configured to be switched between a flow-blocking position and an open position and has an electrical control device, so as to connect the trailer pre-control section to a redundancy inlet of the parking brake valve device for a redundant control procedure of the trailer relay valve.  See Fig. 1. 
Claim 18: Griesser discloses an electro-pneumatic brake system (1), comprising: a parking brake valve device as claimed in claim 1; a compressed air supply (28) connected to the compressed air inlet; a spring accumulator parking brake (40) connected to the parking brake outlet; a trailer brake system connected to the trailer control outlet and to the trailer supply connection; and an electronic control unit (50) configured to output the electrical control signals for the pneumatic control of the spring accumulator parking brake and of the trailer brake system.  See Fig. 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 24, 2022